OPINION OF COURT.
The following is taken, verbatim, from the opinion.
RICHARDS, J.
The rule applicable in such cases is stated in 16 R. C. L. 894 as follows: “* * * likewise it is held that where a lessee having a general privilege of extending the lease, holds over even without any notice to the lessor of his election to extend the lease for the further *811term, his holding over constitutes such an election and he is entitled, as against the lessor, to hold for the further term.”
The same principle is stated in 35 C. J., 1036. See also: Gross v. Clauss, 6 Oh. Ap. 140.
Counsel for plaintiff in error rely on Mack v. Eckerlin, 17 C. D. (27 CC.) 133. That case, however, was one in which the lease provided ior a renewal, while the lease in the case at bar simply gives the tenant the privilege of four additional years, and contains no’ requirements for a renewal. The authorities are substantially uniform that, where the tenant has the privilege of an extension, no notice is necessary and the election is exeisised by simply . olding over.
Finding no prejudicial error the judgment of the Gouit of Common Pleas will be affirmed.
(Williams and Lloyd, JJ., concur.)